Case 5:20-cv-01215-EEF-MLH Document 6 Filed 03/17/21 Page 1 of 1 PageID #: 41




                        UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

BRANDON BLAINE HANDY                              CIVIL ACTION NO. 20-1215-P

VERSUS                                            JUDGE FOOTE

CLAIBORNE PARISH                                  MAGISTRATE JUDGE HORNSBY
DETENTION CENTER, ET AL.

                                   JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

        IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this
 17th
        day of March, 2021.




                                          ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT COURT
